Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 requires “has three edges” which is unclear in this case. Because normally, in a claim which uses “comprising” other elements not recited may be present, there is a confusion here, since “has three edges” means has three edges (or more edges). This is unclear in context because other claims explicitly recite “at least one…” or “at least two…” and shows an intent to use closed language with respect to only three edges, which is not presently accomplished. It is unclear what the scope of claim 4 is as a result and the claim is indefinite. 
Regarding claim 5, “one of the at least two edges” lacks antecedent basis, since claim 1 does not set forth “at least two edges.” It is not understood what the scope of claim 5 is—is it meant to depend from claim 3 (where “at least two…” is first recited) or is the scope different? Claim 5 is indefinite, and therefore rejected under 112(b). 
Claim 6 is indefinite, since the clause “the actuator is configured cause” is not grammatical. It is not understood. Further, Claim 6 limitation “the actuator is configured the breaker bar to orient one of the at least two edges into the predetermined orientation” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because actuator could be a nonce term, or could be a very broad structure, it is limited only by the function configured …to orient, and lacks additional recited structure sufficient to achieve that effect. It cannot be determined if the clause invokes 112(f) or not, and therefore whether the configured language acts as an indication of a capability of use (intended use) or whether this is incorporating the specific structure set forth in the specification and its equivalents.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,722,076. Although the claims at issue are not identical, they are not patentably distinct from each other because each element of the present claim is referring to the same elements claimed in the ‘076 patent. The inventiveness, if any, of a base, ‘nozzle’/chute and breaker assembled together has already been patented in the ‘076 patent and is not distinguishably claimed in the present application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Robertson (US 2017/0265506).

Regarding claim 1, Robertson discloses A device configured to break and open an egg (See title “apparatus for Egg separation;” The statement “configured to break and open” is a statement of intended use, met by a capability of performing the recited function), the device comprising: a support base (the lower rim of 100 figure 4); a chute coupled to the support base (16 figure 4), the chute having front end (lower in figure 4 is the front), a rear end (upper in figure 4 of 16), an enclosed section at the front end (defined by the presence of the egg separation assembly—in the same manner that applicant’s enclosed section is only ‘enclosed’ because of the presence of the separation assembly), and an open section at the rear end (the inside of 16/ 11 figure 4 at the top/ rear is clearly wide open); an egg separation assembly coupled to the enclosed section of the chute (at 20, 21, 25 figure 4), the egg separation assembly having a curved panel (21 forms a curved surface, which is therefore a ‘panel’ per se) and at least two vents (25/25, all the 25 gaps shown figure 4) proximate the curved panel (or each curved panel, in the case of Robertson.
Regarding claim 1, Robertson further discloses the curved panel (21) is configured to receive a yolk of the egg (as seen in figure 4, the curved panels hold and support a yolk 2; [0022], [0027]) and the at least two vents are configured to permit an egg white of the egg to pass therethrough (See [0027]: “Egg white 3 then separates from egg yolk 2, thereby falling through passages 25”). Robertson discloses a breaker bar (upper lip of 11 figure 4 is a breaker bar per se—it is bar shaped—meaning having a rectangular cross section, and permits the breaking of items, such as eggs, thereon, making it a “breaker bar” as claimed) that spans across the chute (from left to right, figure 4, it is “across” the chute because it crosses each of the elements 23 and 25) and this positioned in a rearward direction relative to the egg separation assembly (as noted above, the breaker bar is oppositely positioned relative to the front, and is therefore at the ‘rearward direction’ as claimed), wherein the breaker bar is configured to crack a shell of the egg to release the yolk and the egg white onto the chute (it is capable of perfoming this function; in the claims, there is no more precise structure claimed than the capability of breaking an egg)).

Regarding claim 2 Robertson discloses the breaker bar has at least one edge (the upper edge of 11 figure 4).
Regarding claim 5 Robertson discloses the breaker bar is movable to orient one of the at least two edges into a predetermined orientation (see two edges, at least at 11 and 11, in the perimeter of the device 100, figure 4, and note that the whole device can be moved through space—the claim does not require the movability of the bar to be relative to any of the other components of the device, and so the movability in space permits movement of the bars shown to any orientation in three dimensional space, which reads on and anticipates claim 5).
Regarding claim 14, Robertson discloses a nozzle coupled to enclosed section of the chute (the exit of the bars 20/25 area because of the thinning and thickening of the passage is per se a “nozzle” and is coupled to the chute within 11 as seen in figure 4) that permits a part or all of the egg to pass therethrough (as seen in figure 4, and as discussed above, that is the point of the Robertson device, to allow the whites of the egg to pass through the nozzle). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson in view of Maisonneuve (US 4,665,813) and Falakos (US 10,710,264).
Robertson does not disclose a particular structure for cracking an egg, because those with common sense know that any handy surface is suitable for cracking an egg. Examiner takes official notice that bowl edges of any sharpness, counter edges, counter surfaces, pan lips, and the like are all routinely and ubiquitously known to be excellent at cracking eggs for further separating.
It is also known that a specific bar can be provided for the case—such as that disclosed in Maisonneuve (US 4,665,813) which shows a triangular cracking bar)10, 18, 16, positioned over a vessel 14, meant to receive the egg. 
Also known in the breaking things over breaking bars art, Falakos discloses a three edged bar, 10 figure 1, which is repositionable according to the type of item being broken, with different sharpnesses: “According to one embodiment the edges 14a, 18a, 20a can have varying degrees of thickness or sharpness to be used for severing different types of meat or fish.”

Regarding claims 3 and 4, Robertson lacks multiple repositionable breaking bar sharpnesses. However, those of ordinary skill seeking to break eggs would have known that providing a stand-alone bar (such as in Maisonneuve) over an egg receptacle was a routine way to provide for the cracking of the eggs, and further, that providing different sharpnesses was also obvious, because See KSR International v. Teleflex Inc. 550 U.S. ____(2007) slip op at 13, lines 22-34  which states “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious.” Here, Falakos discloses the use of different sharpnesses on a single unitary breaking bar, which provides the benefit of being good at breaking a wider variety of items satisfactorily. While frozen meat is known to differ significantly from eggs, the teaching remains the same—to break different kinds of eggs a person of ordinary skill would reach to a known solution—providing different sharpnesses of edge on the same bar, which is taught in the same problem solving area (breaking food items manually—as seen in Falakos). Because the addition of a Falakos style solution to the problem of where to break an egg, self evidently posed in the disclosure of Robertson, would have been obvious to those of ordinary skill, again, shown by the well-known, routine solution of placing a breaking bar across the egg receptacle (discussed in Maisonneuve), claims 3 and 4 are not patentable. 
Regarding claim 9, Robertson does not use “the support base includes two opposing arms, and the breaker bar is positioned at top portion of the two opposing arms so that the breaker bar spans across the chute.” However, as seen in Maisonneuve, figure 2, the positioning of a bar across a base and mounting it on “arms” is well known solution to the question of how to mount a breaking bar. Shown in figure 2 thereof, is arm 36 mounted on the support base 14 via a connector 26. It would have been obvious to one of ordinary skill in  the art to modify Robertson to achieve sufficient mounting for the breaker to be located over the device thereof, since doing so positions a breaker bar (useful for breaking, as discussed in Maisonneuve) at the position it is needed. The implementation of additional “arms” is therefore the kind of routine structural combination of old and known elements that can be achieved with no unexpected results and requiring no undue experimentation, since clearly the result would be the type of bar as known in Maisonneuve and Falakos being usefully positioned. 


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 2017/0265506) set forth above in view of Cerro (US 6,095,038) .

Regarding claim 7, Robertson does not use concave panels as the yolk/white separating structure (they are convex rails, seen above)
In the same field, it is known to use curved panels defining a concave center (See Cerro figure 2 at 20, 30e, inter alia), wherein the concave center is configured to retain the yolk (12 figure 1).
	It would have been obvious to one of ordinary skill in the art to replace the convex bars of Robertson with a set of concave slotted cups, as shown in Cerro, since they are both known to perform the same function in the same way (separating eggs), and as such a person of ordinary skill would have changed the bars for the cups with no unexpected results, and with no undue experimentation. 


Allowable Subject Matter
Claim 6, 8, 10-13 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752.  The examiner can normally be reached on Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724